           Case 1:21-cv-00788-DAD-SAB Document 7 Filed 08/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   THERESA BROOKE,                                     Case No. 1:21-cv-00788-NONE-SAB

12                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO ASSIGN DISTRICT JUDGE AND
13          v.                                           CLOSE CASE AND ADJUST DOCKET TO
                                                         REFLECT VOLUNTARY DISMISSAL
14   ALEENA INVESTMENT, LLC,
                                                         (ECF No. 6)
15                  Defendant.

16

17          This action was filed on May 16, 2021. (ECF No. 1.) On August 9, 2021, the Court

18 ordered Plaintiff to file a status report concerning the service of the complaint. (ECF No. 5.) On

19 August 10, 2021, Plaintiff filed a notice of voluntary dismissal, with prejudice, pursuant to Rule
20 41(a)(1) of the Federal Rules of Civil Procedure. (ECF No. 6.)

21          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

22 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

23 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

24 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

25 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

26 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th
27 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

28 the parties are left as though no action had been brought, the defendant can’t complain, and the

                                                     1
            Case 1:21-cv-00788-DAD-SAB Document 7 Filed 08/11/21 Page 2 of 2


 1 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

 2 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

 3          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

 4 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

 5 dismissal of this action pursuant to Rule 41(a).

 6
     IT IS SO ORDERED.
 7

 8 Dated:     August 11, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
